UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

Case No. CV 19-5042 PA (MRW) Date August 20, 2019
Title Cannell v. Aurora Las Encinas Hospital
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: FAILURE TO UPDATE
MAILING ADDRESS
1. Petitioner is a pro se litigant in this federal action. When the Court recently

issued an order (screening of habeas petition) to Petitioner’s current address of record, the
post office returned the item as undeliverable. (Docket # 4,5.) The notice on the outside of
the envelope read “Forward to: 4108 Del Rey Ave., Apt. # 306, Marina Del Rey, CA 90292.”

2. A litigant in federal court is obliged to inform the Court and the defense of
any change in address. If Plaintiff fails to keep the Court informed of a correct mailing
address, this case may be dismissed under Local Rule 41-6, which states as follows:

If mail directed by the Clerk to a pro se plaintiff's address of
record is returned undelivered by the Postal Service, and if, within
fifteen days of the service date, such plaintiff fails to notify, in
writing, the Court and opposing parties of his current address, the
Court may dismiss the action with or without prejudice for want of
prosecution.

3. Based on the recent return of mail, the Court suspects that Petitioner failed
to properly update his address with the Court. Therefore, by September 6, 2019,
Petitioner will file a sworn notice with the Court indicating his current, accurate mailing

address.

4. The Clerk is directed to serve this order and the previous screening order on
Petitioner’s new address.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. CV 19-5042 PA (MRW) Date August 20, 2019
Title Cannell v. Aurora Las Encinas Hospital
5. Failure to comply with this order will result in a recommendation that the

action be dismissed pursuant to Federal Rule of Civil Procedure 41(b). Applied
Underwriters, Inc. v. Lichtenegger, 913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
